Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 1 of 11 PAGEID #: 1049




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

 CASEY STOERMER,

                        Petitioner,                :   Case No. 3:20-cv-133

        - vs -                                         District Judge Thomas M. Rose
                                                       Magistrate Judge Michael R. Merz

 Warden,
  London Correctional Institution,

                                                   :
                        Respondent.


                        REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court on Petitioner’s Motion for Reconsideration

 (ECF No. 23). Petitioner makes the Motion under Fed.R.Civ.P. 59(e) and has timely filed it within

 twenty-eight days of judgment, to wit, on December 16, 2020. Id. at PageID 1046.

        Petitioner correctly notes that the Court adopted the Magistrate Judge’s Report and

 Recommendations because it found that Petitioner had not objected (Order Adopting Report, ECF

 No. 19). Petitioner claims this finding is incorrect in that he did file timely Objections.

        The Report was filed November 2, 2020, and mailed by the Clerk to Petitioner the same

 day (ECF No. 18). The Report notified Petitioner that he had seventeen days to file objections, or

 until November 19, 2020. Petitioner reports that he did not receive the Report until November 6,

 2020 (ECF No. 23, PageID 1039). Petitioner reports that he calculated the due date as November

 23, 2020. Id. That is presumably because he believes he was not served until he actually received

 the document in that November 23, 2020, is seventeen days after the date of receipt. However,


                                                   1
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 2 of 11 PAGEID #: 1050




 under Fed.R.Civ.P. 5, service by mail is complete upon mailing, not upon receipt.                  See

 Fed.R.Civ.P. 5(b)(2)(C).

        Petitioner explains that as soon as he received the Report, he drafted a motion requesting a

 thirty-day extension to December 23, 2020, and mailed it November 9, 2020. Id. However, the

 Motion for Extension contains no certificate of deposit in the prison mail nor any date in the

 Certificate of Service on the Attorney General; it is postmarked November 24, 2020. Id. at PageID

 1034. Petitioner claims in the Motion for Reconsideration that he deposited the Motion to Extend

 in prison mail on the 23rd, but he never made that claim until after the Court had stricken the

 Objections. For that reason, the Objections were stricken as untimely when they eventually arrived

 at the Court on December 1, 2020, the same day Judge Rose entered judgment (ECF No. 21).

        Moreover, Petitioner seems to assume that the granting of extensions of time is somehow

 automatic so that if one requests an extension on the date a filing is due, the litigant is entitled to

 the extension. Fed.R.Civ.P. 6(b)(1)(A) provides a court may, not must, upon a showing of good

 cause, extend the time for filings. A litigant, lawyer or non-lawyer, who files a request for

 extension of time at the very last minute runs a risk that the Court will not find good cause.

        Although the Objections were not filed within the time required by Fed.R.Civ.P. 72, the

 Court can consider the arguments they raise as part of deciding the Motion for Reconsideration.

 The standard of review, however, is different. A District Judge must review de novo any portion

 of a Magistrate Judge’s report and recommendations to which objection is made. However, for a

 district court to grant relief under Rule 59(e), “there must be ‘(1) a clear error of law; (2) newly

 discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent manifest

 injustice.’” Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009) (quoting

 Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir. 2006)).



                                                   2
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 3 of 11 PAGEID #: 1051




                Motions to alter or amend judgment may be granted if there is a clear
                error of law, see Sault Ste. Marie Tribe, 146 F.3d at 374, newly
                discovered evidence, see id., an intervening change in controlling
                constitutional law, Collison v. International Chem. Workers Union,
                Local 217, 34 F.3d 233, 236 (4th Cir. 1994); Hayes v. Douglas
                Dynamics, Inc., 8 F.3d 88, 90-91 n.3 (1st Cir. 1993); School District
                No. 1J v. ACANDS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993), or to
                prevent manifest injustice. Davis, 912 F.2d at 133; Collison, 34 F.3d
                at 236; Hayes, 8 F.3d at 90-91 n.3. See also North River Ins. Co. v.
                Cigna Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).


 Gencorp, Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999), accord, Nolfi v.

 Ohio Ky. Oil Corp., 675 F.3d 538, 551-52 (6th Cir. 2011), quoting Leisure Caviar, LLC v. United

 States Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010).



 Ground One: Violation of the Double Jeopardy Clause



        In his First Ground for Relief, Stoermer claims his convictions for two counts of trafficking in

 cocaine violate the Double Jeopardy Clause because they are the same offense. The Report concluded

 that the Second District Court of Appeals’ decision that these were separate offenses under Ohio

 Revised Code § 2941.25 was conclusive of Stoermer’s Double Jeopardy claim and entitled to deference

 under the Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat.

 1214)(the "AEDPA"), codified at 28 U.S.C. § 2254(d)(1).

        Deference is due under that statute unless the state court’s decision of the constitutional issues

 is an objectively unreasonable application of clearly established Supreme Court precedent. While

 Stoermer asserted that the state court decision contravened Supreme Court precedent, the Report noted

 that Stoermer had cited no such precedent in his Reply (Report, ECF No. 18, PageID 1011). The only

 two such cases cited in the Objections are United States v. Dixon, 509 U.S. 688, 696 (1993), and



                                                    3
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 4 of 11 PAGEID #: 1052




 Blockburger v. United States, 284 U.S. 299, 304 (1932), which both hold that the test for whether

 two offenses constitute the same offense for Double Jeopardy purposes is “whether each offense

 contains an element not contained in the other.”

          The Report relied on Blockburger and Dixon to conclude the two offenses in this case were

 different because they contained different elements: the State had to prove Stoermer possessed

 more than the bulk amount of cocaine but less than five times bulk for the amount seized from his

 person, while it had to prove between fifty and one hundred times bulk for the cocaine seized from

 his car (Report, ECF No. 18, PageID 1012).

          In his Objections, Stoermer argues these different amounts are not different elements, but

 rather sentencing factors (ECF No. 20, PageID 1023). He asserts the Report improperly focused

 on Ohio Revised Code § 2925.03(C), when he was convicted of violating Ohio Revised Code §

 2925.03(A)(2)(Objections, ECF No. 20, PageID 1024).

          What the Report actually found was that Stoermer was convicted of two counts of violating

 Ohio Revised Code § 2925.03(A)(2)[preparing for distribution] along with specifications of

 amounts as required by Ohio Revised Code § 2925.03(C). As to each count of trafficking, the

 latter statute requires a finding of the amount, bulk but less than five times bulk under Ohio Revised

 Code § 2925.03(C)(1)(c) and fifty to one hundred times bulk under Ohio Revised Code §

 2925.03(C)(1)(e). The trial court required the jury to make findings beyond a reasonable doubt as

 to the amounts and the jury returned verdicts that specified amounts (Verdicts, State Court Record,

 ECF No. 8, PageID 68-71). The consequence of those findings is to classify the offenses as

 felonies of the third and first degree respectively which in turn controls the sentencing range. 1




 1
  The Report includes no discussion of the firearm and juvenile location specifications, which are not at issue in this
 habeas case.

                                                           4
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 5 of 11 PAGEID #: 1053




            The Supreme Court has given a constitutional definition of what an element of a crime is.

 “[U]nder the Due Process Clause of the Fifth Amendment and the notice and jury trial guarantees

 of the Sixth Amendment, any fact (other than prior conviction) that increases the maximum penalty

 for a crime must be charged in an indictment, submitted to a jury, and proven beyond a reasonable

 doubt.” Apprendi v. New Jersey, 530 U.S. 466 (2000), quoting Jones v. United States, 526 U.S.

 227 (1999). In Blakely v. Washington, 542 U.S. 296 (2004), the Court held any fact which

 increases the sentence beyond a legislatively-mandated guideline, even if within a statutory

 maximum for the offense, must be pled as an element in the indictment and proved to the jury

 beyond a reasonable doubt.

            Because the drug quantities in this case had to be proven to the jury beyond a reasonable

 doubt, those quantities constitute “elements” for purposes of Blockburger and Dixon. Stoermer’s

 Objection directed to Blockburger and Dixon should be overruled.

            Stoermer also objects that the state court failed to apply clearly established Supreme Court

 precedent when it found that the drugs underlying the two convictions were found in separate

 geographic locations (ECF No. 20, PageID 1025, citing Collins v. Virginia, 138 S. Ct. 1663 (2018),

 and Florida v. Jardines, 569 U. S. 1, 6 (2013) 2.

            The Report noted that the Second District found that the physical 3 separation of the two

 quantities of cocaine was sufficient to support separate convictions under Ohio Revised Code §

 2941.25 (ECF No. 18, PageID 1023-24, citing State v. Stoermer, 2018-Ohio-4522, ¶ 28). The Second

 District’s decision is in no way an unreasonable application of these two decisions. In Collins, the

 Supreme Court held that a motorcycle parked within the curtilage of a residence is within the Fourth

 Amendment’s protection of the home and not subject to the so-called automobile excerption. There is


 2
     Cites by Stoermer as 561 U.S. 1.
 3
     The Second District used the word “geographical,” but there is no ultimate legal significance to the use of that word.

                                                              5
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 6 of 11 PAGEID #: 1054




 no holding that drugs found in a car within the curtilage and drugs found on the car’s owner inside the

 home must be treated as one quantity of drugs for Double Jeopardy purposes. Jardines is also a Fourth

 Amendment case and has no holding relevant to the Double Jeopardy claim.

         Stoermer has not shown any error as to the Report’s conclusion that Ground One should be

 dismissed.



 Ground Two: Ineffective Assistance of Trial Counsel



         In his Second Ground for Relief, Stoermer asserts he received ineffective assistance of trial

 counsel in presenting his motion to suppress. Petitioner first presented this claim in a petition for

 post-conviction relief which the trial court dismissed without an evidentiary hearing (State Court

 Record, ECF No. 8, Ex. 25). Stoermer did not on appeal raise the substantive claim that he had

 received ineffective assistance of trial counsel. Instead, he claimed the trial court abused its

 discretion in not holding an evidentiary hearing:

                 First Assignment of Error: the trial court abused its discretion by
                 dismissing appellant’s post-conviction petition as appellant
                 presented evidence dehors the record containing sufficient operative
                 facts to demonstrate that trial counsel was ineffective in violation of
                 the Sixth and Fourteenth Amendments to the U.S. Constitution,
                 Article I, Sections 10 and 16, Ohio Constitution, and R.C. 2953.21.

 (Appellant’s Brief, Supplemental State Court Record, ECF No. 12, Ex. 28, PageID 914). This was

 Stoermer’s only assignment of error on appeal, so the Second District was not given an opportunity

 to rule on the merits of Stoermer’s ineffective assistance of trial counsel claim and it did not purport

 to do so. Rather, the Second District applied controlling Ohio law on the question of when a

 defendant is entitled to an evidentiary hearing in post-conviction. State v. Stoermer, 2019-Ohio-

 3804, ¶ 16 (Ohio App. 2d Dist. Sept. 20, 2019), citing State v. Calhoun, 86 Ohio St. 3d 279 (1999).


                                                    6
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 7 of 11 PAGEID #: 1055




        Because he did not present his substantive Sixth Amendment ineffective assistance of trial

 counsel claim to the Second District, but only his procedural claim of a right to an evidentiary

 hearing, Stoermer has not fairly presented the substantive claim to the Ohio courts and the claim

 is therefore procedurally defaulted. Although the State defended this Ground for Relief on the

 merits, it is not inappropriate for the Court to raise a procedural default defense sua sponte. Sowell

 v. Bradshaw, 372 F.3d 821, 830 (6th Cir. 2004); Lorraine v. Coyle, 291 F.3d 416 (6th Cir. 2002)(§

 2254 capital case); White v. Mitchell, 431 F.3d 517, 514 (6th Cir. 2005)(capital case); Elzy v. United

 States, 205 F.3d 882 (6th Cir. 2000)(§ 2255 case).

        Apart from procedural default, Stoermer has not shown he is entitled to prevail on the

 merits of this claim. Because of Cullen v. Pinholster, 563 U.S. 170 (2011), he must do so on the

 basis of the facts presented to the state courts. In deciding the Assignment of Error, the Second

 District wrote:

                   [*P17] In reviewing Stoermer's petition and supporting affidavits,
                   we note that, other than his own statement regarding rent, there was
                   no evidence to support the claim that Stoermer was renting the
                   upstairs bedroom from Smith. Further, Stoermer's trial testimony
                   contradicted his subsequent claim that he paid rent for the room and
                   that the room was his private living space. Specifically, Stoermer
                   testified at trial that due to his prior convictions, he had problems
                   obtaining his own housing and generally tended to "stay from place
                   to place with somebody else." Trial Tr. Vol. II, p. 67. He testified
                   that, at the time he was arrested, he had been sporadically staying
                   with Smith for approximately one month, but that he did not stay
                   there every day. He did testify that the room was "designated as [his]
                   private area when [he] stayed there[,]" and that it was "understood"
                   that no one was supposed to go up to the bedroom when he was
                   asleep or wanted to be alone. Id. at p. 68 and 73. However, he also
                   testified "[i]t's my bedroom, but it's not, you know." Id. at p. 76.
                   Indeed, he admitted that other people possibly entered it when he
                   was not present and that the homeowners had use of the room. We
                   note that Stoermer made no mention during trial of paying rent for
                   the room, nor did he produce other evidence of a rental agreement.
                   Indeed, it is clear from the entirety of the trial transcript that
                   Stoermer's defense theory was premised upon a claim that he was

                                                     7
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 8 of 11 PAGEID #: 1056




                merely a guest in the Smith home and that other people who had
                access to the room had left the gun in the bedroom, which
                precipitated his arrest.

                 [*P18] In the present case, the same judge who presided over the
                trial also reviewed Stoermer's petition for postconviction relief and,
                thus, he was aware of the evidence presented at both the suppression
                hearing and the trial. Given that defense counsel's strategy, in which
                Stoermer actively participated, belied the claims made in his
                affidavit, we cannot say that the trial court abused its discretion in
                disregarding the affidavit testimony. Further, regardless of whether
                Smith identified Stoermer as the person he wanted to watch his
                children, it was not unreasonable for the police to conduct a search
                of the home to locate someone to tend the children. Stoermer, 2d
                Dist. Clark No. 2017-CA-93, 2018-Ohio-4522, ¶ 16-17. The need to
                locate care for the children was an exigent circumstance and the
                officers did not exceed that exigency by looking in the bedroom for
                an adult caretaker. Id.

 State v. Stoermer, 2019-Ohio-3804.

        In his Petition for post-conviction relief, Stoermer claimed he received ineffective

 assistance of trial counsel when his trial attorney failed to call a witness, Aaron Michael Smith, at

 the motion to suppress hearing (State Court Record, ECF No. 8, Ex. 23, PageID 294, 299).

 Specifically he argues:

                19. Smith’s affidavit is clear that he spoke with Stoerrner's trial
                counsel and told him that he never told the officers Stoermer would
                watch his children, and never indicated he "consented'" to the search
                of Stoermer's apartment. . . . At the time of Stoermer's trial,
                reasonable counsel would have secured Smith's testimony and
                called him as a witness.

 Id. at PageID 300 (emphasis added). Smith’s attached Affidavit of July 24, 2018, asserts that he

 told Stoermer and Stoermer’s counsel at a pretrial conference in February 2017 “that the police

 officers’ version of events were [sic] not accurate and I told him that at no time did I ever tell

 police that I wanted Casey Stoermer to watch my children.” Id. at PageID 304.

        Stoermer’s own Affidavit in support of the post-conviction petition, sworn on January 8,



                                                  8
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 9 of 11 PAGEID #: 1057




 2019, avers:

                   The upstairs portion of 344 W. Parkwood Avenue, Springfield,
                   Ohio, was my private apartment when I stayed there in the Spring
                   of 2016. I paid rent for the upstairs and I never gave anyone
                   permission to enter my apartment. To maintain my privacy, the door
                   at the bottom of the stairwell remained closed at all times. I am
                   certain that I closed the door behind me when I went to bed on
                   6/20/2016.

 Id. at PageID 305.

          The Motion to Suppress hearing was held July 5, 2017 (Transcript, State Court Record,

 ECF No. 18, Attach. 1). Stoermer did not testify nor were any other witnesses called on behalf of

 the defense. The trial occurred October 2-3, 2017, and Stoermer was the sole witness for the

 defense (Transcript, State Court Record, ECF No. 8-2 and 8-3). In his testimony he volunteered

 that the upstairs was supposed to be his private area, but also testified that he and Smith had used

 cocaine together in that area the night before. He attributed the TEC 9 weapon found on his bed

 to Smith, who he said was a “registered gun owner” who carried a gun all the time. 4

          In denying the Petition for Post-Conviction Relief, the trial judge found there was no

 materiality to Smith’s averment that he did not ask the officers to ask Smith to watch his children

 because the children had to be watched by someone because Smith was being arrested on a warrant

 (Entry, State Court Record, ECF No. 8, PageID 310). Second, he concluded it would have been

 reasonable not to call Smith as a witness because he was also arrested for a felony and could

 reasonably have been thought not to be credible. Id. Finally, the judge noted that Stoermer could

 have testified at the suppression hearing about his living arrangements while maintaining his

 constitutional protection. Id.



 4
  When the arresting officers entered the house with a warrant for Smith’s arrest, he hid the gun then in his possession
 under a blanket on which his child was sleeping. This was obviously not the gun the officers immediately thereafter
 seized from Stoermer.

                                                           9
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 10 of 11 PAGEID #: 1058




         Stoermer objects that Smith’s wife could have been called. The Magistrate Judge puts to

 one side the question of whether there was an alternative caretaker who might have been available,

 since the underlying facts are not developed in the state court record. The other two points made

 by the trial judge are directly relevant to the ineffective assistance of trial counsel claim.

         Trial counsel could very well have determined Smith would not be a credible witness. By

 Stoermer’s account he had done cocaine with Stoermer the night before, he was being arrested on

 a felony warrant, and he had placed a handgun under his own sleeping child. Assuming Smith

 would have testified as he avers in his Affidavit, he says nothing about Stoermer “renting” the

 upstairs. It was not deficient performance under Strickland v. Washington, 466 U.S. 668 (1984),

 to fail to call such a witness.

         Even assuming Smith could have testified credibly about the facts in his Affidavit,

 Stoermer’s claim fails on the prejudice prong of Strickland:        anything about Stoermer’s living

 arrangements about which Smith could have testified could also have come from Stoermer himself.

         Granting for the sake of argument that Stoermer preserved the merits of his ineffective

 assistance of trial counsel claim by only appealing the procedural issue, the Second District’s

 affirmance is not an objectively unreasonable application of Strickland. Stoermer’s litigation

 positions were inconsistent. He wanted to assert the privacy of the upstairs apartment to support

 his suppression claim. But his having exclusive use of the space was at odds with his claiming the

 handgun found on his bed was Smith’s, not his. In his Affidavit, Smith does not indicate any

 willingness to accept ownership of the gun, even though, as a “registered gun owner” by

 Stoermer’s account, it would not have been incriminating.




                                                   10
Case: 3:20-cv-00133-TMR-MRM Doc #: 24 Filed: 12/22/20 Page: 11 of 11 PAGEID #: 1059




 Conclusion



        Stoermer’s Motion for Reconsideration, considered under the standard applicable to a

 motion under Fed.R.Civ.P. 59(e), does not establish his right to relief.       Accordingly, it is

 respectfully recommended that the Motion be denied. Because reasonable jurists would not

 disagree with this conclusion, it is also recommended that Petitioner be denied a certificate of

 appealability and that the Court certify to the Sixth Circuit that any appeal would be objectively

 frivolous and should not be permitted to proceed in forma pauperis.



 December 21, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal.




                                                 11
